Per Curiam.

This is an appeal as of right from the dismissal of appellant’s complaint in prohibition by the Court of Appeals.
Appellant contends that the appellee, a judge of the County Court, Clermont County, did not have jurisdiction in a case in which he found appellant guilty of violating R. C. 2919.21 for failure to support his children under the age of 18. "Appellant contends further the sentence imposed upon him, a conditional sentence subject to later review, was not authorized by law and was an abuse of judicial discretion.'
The appellee was exercising a valid judicial power in the nonsupport action. R. C. 2931.02(C) specifically provides that a judge of a county court has jurisdiction in all cases relating to nonsupport of children under 18 years of age. An appeal is available to review any alleged errors.
Accordingly, the judgment of the Court of Appeals dismissing the complaint is affirmed.

Judgment affirmed;

Leach, C. J., Herbert, Celebrezze, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.